Filed 3/8/21 In re J.O. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 In re J.O., a Person Coming Under the Juvenile Court                                          C091410
 Law.

 YOLO COUNTY HEALTH AND HUMAN                                                    (Super. Ct. No. JVSQ19234)
 SERVICES AGENCY,

                    Plaintiff and Respondent,

           v.

 J.O.,

                    Defendant and Appellant.




         The minor, J.O., appeals from a January 30, 2020, judgment pursuant to Welfare
and Institutions Code section 388 (undesignated section references are to the Welfare and
Institutions Code) that granted his mother’s request for modification of a disposition




                                                             1
order denying her reunification services and setting a section 366.26 hearing. (§§ 388,
395.) Finding the issue moot, we will dismiss the appeal.

                                       DISCUSSION
       The minor contends the juvenile court abused its discretion in granting mother’s
section 388 petition. The minor claims the record does not support the finding that
mother’s circumstances had changed or that the requested modification was in the
minor’s best interest. As we shall explain, events subsequent to the filing of the notice of
appeal have rendered the minor’s claim moot.
       On July 22, 2020, this court received a copy of the juvenile court’s minute order
after the six-month review hearing on July 16, 2020. The order indicated, among other
things, that mother made adequate progress toward alleviating or mitigating the causes
necessitating the minor’s out-of-home placement. The court ordered continued
reunification services for mother and set the matter for a 12-month review hearing.
       Based on the court’s July 16, 2020 order, we asked the parties to provide
supplemental letter briefs informing this court of any relevant developments in the
dependency proceedings since the filing of the notice of appeal and explaining how those
developments were relevant to our determination on appeal.
       According to the minor’s supplemental brief, mother participated in reunification
services and, as a result of her participation, the Agency recommended that the court
return the minor to mother under a plan of family maintenance. The minor’s counsel
objected to the recommendation but presented no evidence in opposition. On October 1,
2020, the court ordered return of the minor to mother’s care and custody under a plan of
family maintenance. No appeal was taken from that order and, as of February 12, 2021,
the minor remained in mother’s custody subject to the supervision of the juvenile court.
       The minor concedes, and the Agency and mother agree, that based on the
foregoing events, this court can no longer grant the relief requested by the minor.


                                             2
(Consol. Etc. Corp. v. United A. etc. Workers (1946) 27 Cal.2d 859, 862-863; In re
Esperanza C. (2008) 165 Cal.App.4th 1042, 1054-1055.) The parties have submitted on
the issue of mootness. Finding the issue presented in this appeal to have become moot,
we hereby dismiss the appeal.

                                     DISPOSITION
      The minor’s appeal is dismissed as moot.




                                                 HULL, Acting P. J.



We concur:




MURRAY, J.




DUARTE, J.




                                           3